In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeals are (1) from an order entered April 11, 1958 marking the ease off the General Calendar and placing it on a Deferred Calendar pursuant to rule 2 of the Queens County Supreme Court Trial Term Rules, and (2) from an order entered November 26, 1958 denying appellants’ motion to vacate the order entered April 11, 1958. Order entered November 26, 1958 reversed, with $10 costs and disbursements, motion to vacate order entered April 11, 1958 granted, order vacated, and case restored to its original preferred position on the General Calendar. Appeal from order entered April 11, 1958 dismissed, without costs, as academic. In our opinion, a question of fact exists with respect to the extent of the injuries and damages claimed to have been sustained, which justifies the retention of this cause in its present position on the General Calendar. Nolan, P. J., Murphy, Hallinan and Kleinfeld, JJ., concur.